Title: Thomas Jefferson to Archibald Robertson, 1 March 1812
From: Jefferson, Thomas
To: Robertson, Archibald


          
                  Sir 
                   
                     Monticello 
                     Mar. 1. 12.
          
                  
                  
                  
                  Yours of Feb. 21. has been duly recieved. I think in conversation with you at Lynchburg, I stated to you that on winding up my affairs at Washington I was obliged to apply to the bank of Richmond for a large sum, for which I pledged to my endorser my Bedford crops of tobacco, and that with what they had yielded the two preceding years, the crop now at market would clear me of the bank.
			 that for the present year therefore I could only furnish you about 600.D. from another fund, by an order on mr Harrison of Lynchburg paiable the 1st day of April for lands he bought of me. the sale I have made of my crop of tobacco, exactly ensures my discharge of my bank
			 debt, so that after this year my Bedford resources will be liberated, and will enable me to do justice to others, for which my anxiety is as great as it can be. intending to be at Poplar Forest before this order is payable, I had put off sending it to you. I now inclose it however, lest I should be delayed, and with an assurance that after the present year I shall not permit this debt to linger.
          Accept the assurance of my esteem & respect
                  Th: Jefferson
        